Scheme for food distribution to the most deprived persons in the Union (debate)
The next item is the statement by the Commission on the Scheme for food distribution to the most deprived persons in the Union.
Member of the Commission. - Madam President, I would like to start by thanking you all for giving me the opportunity to make a statement on behalf of the Commission on the European scheme for food distribution to the most deprived persons.
First, I would like to emphasise the importance of this programme for the most deprived citizens of Europe. I can mention two figures here. Each year more than 18 million people receive more than 440 000 tonnes of food distributed under this programme. Over the years this programme has become one of the main sources of supply to charities working in the field of food aid. More than half the products distributed by the members of the European Federation of Food Banks in 2010 originated from this programme. So it is really important.
Last April the general Court set aside the provisions of the 2009 plan for products purchased in the market. Specifically, the Court ruled that the Commission cannot define the volume of the programme independently of the volume of existing stocks. The total volume of the plan must also be adapted to the volume of the existing stocks when the plan is drawn up. The proportion of products purchased in the market in relation to the total volume of the plan must reflect their exceptional nature.
Following the Court's judgment and given the limited volume of intervention stocks available, the 2012 plan had to be greatly reduced. The Commission has recently adopted the 2012 plan in order to give the participating Member States and charities time to find additional resources to replace the volume that will not be provided at European level. As regards the future, the Commission made various initial proposals in 2008, followed by an amended proposal in September 2010.
The express aim of these proposals was to make the scheme sustainable as intervention stocks become increasingly scarce. This subject was thoroughly discussed in the Committee on Agriculture and Rural Development of this Parliament and in the plenary on the basis of the report prepared by Mr Siekierksi. The Commission has always appreciated the clear stance of Parliament on this matter. However, a sufficient majority has not yet been obtained in the Council. But the Commission is firmly committed to the continuation of the scheme in the future and is ready to make any adjustments.
Against this background, in its recently released communication for a multiannual budget for the period 2014-2020, the Commission has proposed a budget of EUR 2.8 billion at current prices. Considering the important contribution that the programme makes to meeting the poverty reduction target of the Europe 2020 strategy, it will in future be financed from the budget for social policies. The necessary legal proposals will come in due course. In the meantime, the Commission recalls that an agreement on the basis of its 2010 proposal is needed with a view to securing a food distribution plan in 2013.
I am confident that this package will help an agreement between the Council and Parliament to be reached, so as to ensure legal certainty and stable financing for the scheme. For this compromise we need strong support from this body.
Madam President, Commissioner, ladies and gentlemen, I am outraged by the recent Court of Justice rulings on the food distribution scheme for our most deprived citizens. The European Parliament has shown just how much we have all been united and scandalised by this ruling, which is a purely legal decision.
The fact is that 2010 was the European Year for Combating Poverty. Now, in 2011, we are questioning the future of the food distribution scheme for our most deprived citizens for the next two years: 2012 and 2013. This aid benefits Europeans. Many of our fellow citizens in the 27 Member States need this aid to survive. The decision was also taken during a crisis. Taking the two factors together, it is clear that we are heading for massive problems that will hit our most deprived citizens the hardest.
As the rapporteur on the European Social Fund (ESF) for the 27 Member States, Parliament has naturally fought to provide aid for the least well-off through social policies. This could certainly work as a short-term solution to bridge the gap, but is not a viable permanent solution, because we need social policies that allow the unemployed, those who have no jobs, to return to the labour market. That is the purpose of the ESF.
Let me stress that we remain fully committed to preventing aid policies from eating into social policies, even as all our efforts need to be focused on this aid for our most deprived citizens. Consequently Parliament will work tirelessly to ensure that the ESF and that the European Globalisation Adjustment Fund (EGF), which also helps workers in difficulties, are maintained. However, we will also continue to work on combating poverty and devising workable food aid schemes.
I am therefore calling on the Council to accept its responsibilities and support these social policies.
Madam President, Commissioner, ladies and gentlemen, when the European scheme for food distribution to the most deprived people in the EU was established to facilitate the excellent distribution networks operated by food banks and Restos du coeur soup kitchens - the brainchild of the French comedian Coluche in response to a distressing situation - we were in the middle of a harsh winter, the winter of 1986-87. Will the coming winter, in the midst of a prolonged crisis, be any less harsh? I suspect not. Why, then, should we abandon this programme? Why should we take an axe to it, as the Commission has just done in the 2012 budget that it has presented? We are going over the same ground as when we negotiated on the Europe 2020 strategy.
We were told that combating poverty was the responsibility of Member States - an issue covered by subsidiarity and therefore outside the European Union's competences. Ultimately, we decided otherwise. Once again, we are being told that this policy area can only be dealt with at Member State level. That is not on. Solidarity has to be a European principle, otherwise the essence of solidarity will be lost.
This programme is also now a victim of the success of the agricultural policy, which has reduced stocks and banned the creation of any new stocks. Surely this should raise some questions? Ultimately, some people appear to have forgotten about Article 9 of the Treaty of Lisbon, which states that combating social exclusion should be at the heart of all European Union policies: in the policies themselves, the resources deployed and action taken. What happened to that overarching European Union approach? Commissioner, we are calling on you to reinstate the budgetary resources for the food distribution scheme for our most deprived citizens. We are calling on you to give a clear undertaking that the financial perspective will not cut off a single cent from this service for our most deprived citizens.
on behalf of the ALDE Group. - (FR) Madam President, Commissioner, as my fellow Members have already pointed out, hot on the heels of the Year for Combating Poverty, and as the number of poor in Europe continues to grow, the European aid scheme for our most deprived citizens - a vital part of food aid in Europe - is now directly in the line of fire. The amount of aid is going to be cut by 80% in 2012 and there are no guarantees at all for 2013. Therefore, you urgently need to come up with a practical solution for the millions of beneficiaries. For starters, the Commission needs to establish a transitional solution forthwith that will guarantee the programme's existence for the next two years and maintain the food aid currently provided to our most deprived citizens.
Looking ahead, you need to understand that Parliament demands, expects and hopes that the Commission will establish a permanent facility dedicated to ensuring sustainable European food security with an annual budget of around EUR 500 million - although that figure will have to allow for changes in food prices. To do that, you will need to mobilise the requisite budgetary resources. That is what we in this House expect from you.
In the long term, we need to agree to restrict speculation on commodities so as to create more control over food prices. Obviously, European farmers of the future will need to be able to make a living from what they produce. Consumers should no longer have to live with constant price rises, and our most deprived citizens must have enough to eat. European solidarity is needed more than ever before.
It is therefore our duty and your duty to make this aid permanent, given that millions of individuals depend on it. It is incumbent upon us and upon you to combat poverty and exclusion in Europe.
on behalf of the ECR Group. - Madam President, can I first of all say this has been, and probably will continue to be, an extremely important scheme. I think it has helped many people throughout Europe on many occasions; but just because something has been achieved in one way in the past does not mean you cannot change it for the future.
I think the CAP has a responsibility to produce the food. That does not necessarily mean they are the right people to distribute that aid. I think that is the question that has to be answered here. We live in a time when everybody talks about the same thing: food security, food security, food security. When I came to this Parliament we had beef mountains, butter mountains, milk lakes - this is all gone. There is no food security anymore. Now we have the challenge of ensuring that we are able to feed the world, able to feed the people of Europe. I think that is the challenge that is before us. That is what the CAP has got to do. Food waste is a terrible thing, and I think we can do an awful lot to bring it under control.
Madam President, 13 million impoverished people depend on the European food programme. The European Union itself has created this dependence, and that includes Germany and all those other Member States that now suddenly want to put an end to this programme. It is inhumane to now allow those 13 million people to go hungry. An urgent solution needs to be found to this urgent problem.
In the longer term, we hope that food aid will no longer be necessary in Europe. It is clearly a scandal that more than 40 million people have too little to eat on a continent that is as rich as ours. I expect the Commission and the Member States to do everything in their power to ensure that poverty has been cut by 25% by 2020, as we have promised. Even then, it will be another 40 years before poverty is completely banished from Europe, and people will need food aid for all that time.
Over the last two years I have visited food banks throughout Europe, from France to Serbia and from Iceland to Slovakia. Some food banks are completely independent of the European programme, others absolutely not, but all of them could use some help. For many of them it is not food that is really the problem - they get that from supermarkets, farmers and businesses - the main way that we can help is with money and with expertise in relation to logistics, transport and storage.
For the new budget period, we need to look into how we can best use European resources in order to help as many people in poverty as possible. Until then, there needs to be a proper transitional period during which we all take responsibility for the 13 million ultra-vulnerable Europeans who rely on us.
Madam President, it is regrettable that we have come to this situation of suspending or drastically reducing a food aid scheme at one of the worst moments of economic and social crisis in several EU Member States.
The decision of the European Court of Justice, acting on a complaint made by Germany, to reduce funding from EUR 500 million in 2011 to only EUR 113 million in the following years, especially in the year following the European Year for Combating Poverty, contradicts all the official declarations of the European Union concerning its commitment to this struggle and its own goals of combating poverty and social exclusion. It is scandalous that food aid is being reduced by 80%, since 13 million people here in the European Union currently benefit from it.
We in Parliament have stressed on many occasions the fundamental nature of the right to food and the need to improve access for all, at all times, to the nourishment necessary for an active, healthy life. Because of this, we advocate the continuation of this support, bearing in mind that more than 80 million people in the European Union are at risk of poverty. In 2010 we adopted a report advocating the introduction of a guaranteed minimum income in all Member States on the basis of at least 60% of the national median income in each country.
On that basis, we insist that the Commission and the Council immediately find a way of continuing the programme and the scheme for food distribution to those people most in need, based on the EUR 500 million, and also that they subsequently present a proposal and a timetable for the implementation of the minimum income scheme.
(PL) Madam President, in the European Union we talk a great deal about freedom, democracy and human rights. We boast of our achievements and of spreading these values. Yet what is poverty, and what causes it? In the vast majority of cases, poverty is caused by a lack of work or other reasons that those hit by poverty cannot do anything about. How can we accept that 40 million people in Europe live in poverty, and that a further 40 million are living on the poverty line? Does such a situation not mean that human rights and freedoms are being restricted? Is this what democracy means? We are currently experiencing a crisis, unemployment rates are rising, and what is the Commission doing? It is placing restrictions on funding for the distribution of free food to poor people. We should maintain the current funding of EUR 500 million per year earmarked for this purpose.
I cannot agree with the view that the ruling handed down by the European Court of Justice means that Regulation (EC) No 983/2008 can no longer be used as a legal basis for the programme. It should be noted that this ruling merely annulled Article 2 of the Regulation, which relates to additional purchases of food on the market. The Regulation thus remains in force, and can provide a legal basis for the programme. In my opinion, we should not create a new programme; we must merely modify the existing programme, in order to increase the amount of food at its disposal. At the same time, in recent years the European Union has been spending enormous amounts on limiting production. How is this possible, what purpose does it serve?
(FR) Madam President, the Commission's decision to cut the funding for this food distribution programme so drastically does need to be challenged.
Why did the Commission not appeal against the Court of Justice ruling? Why did it not immediately propose an alternative? How is it that a legal basis can be found for EUR 113 million in funding, but not for EUR 500 million?
Unfortunately, this programme is needed, because not all Europeans have enough to eat. As you reminded us, the scheme benefits 18 million people. The Europe 2020 strategy aims to move 20 million people out of poverty. Food poverty is one factor.
As part of the report on the European platform against poverty and social exclusion, both in my draft report and in the opinion of the Committee on Budgets, our response to this decision was to call for both short-term and medium-term initiatives to ensure that our most deprived citizens are not forgotten.
We urgently need to come up with some solutions that address both social and agricultural issues linked to the problem. This must not be done at the expense of the budget for other social policies. This situation, which no one here wanted and which no one can accept, requires everyone to take rapid action, and we need massive support for this resolution, which will be put to the vote at midday.
(FR) Madam President, Commissioner, I think that we could contemplate changes to the budget line. We are not asking for conservatism, but we are asking for two things from the Commission.
The first is a recognition that the growing inequalities in Europe are probably the greatest threat to European integration since the Union was created. When I say the growing inequalities, I mean the fact that people are working their fingers to the bone and are unable to feed their children while others are apparently paid seven-figure bonuses. That is both a reality and how people perceive reality: this is what they hear every evening on the television. You can run as many information campaigns as you like, but if we fail to halt these growing inequalities, this project could go very wrong.
Secondly, I would like the Commission to be consistent. The fact that combating poverty and exclusion is one of the five key Europe 2020 strategy targets is a real achievement. Put simply, then, we are asking for a little consistency with regard to that target. You need to know that this House will back you if any Member States object.
(PL) Madam President, yesterday, when we were debating the priorities of the Polish Presidency of the European Union, we heard a great deal about the fact that the European Union Member States are the happiest places on earth, and that many people from outside Europe are attempting to gain entry to them. However, these happy places are also home to people - and quite a lot of them - who are suffering deprivation, who are living in poverty and who frequently cannot afford to buy food. It may be that the number of people living in poverty continues to increase, because the global food situation is changing, we are seeing more and more food shortages, the price of food is rising and more and more people will not be able to afford to buy it.
The food aid which has been provided by the EU to date is therefore particularly important, and one of the best of our joint endeavours. This aid should continue to be provided. EUR 500 million per annum is the equivalent of an annual contribution for such aid of one euro per EU citizen. Legal problems should be no obstacle. They should be resolved as quickly as possible, and the conditions should be put in place to ensure that this aid continues to be provided, at least at the current level, since there really are a great many people who need and expect this aid.
(FR) Madam President, this is a genuine scandal, a denial of justice. Although Europe has been providing support for our most deprived citizens since 1987 by distributing food, without which many families would be unable to eat on some days, some Member States have disputed the mechanism, because in Europe, unfortunately, we are only able to make savings at the expense of the weak. So we are now heading straight for a food crisis for over 20 million Europeans.
From a figure of EUR 500 million in 2011, the food distribution scheme will be cut to EUR 113 million in 2012. In the midst of the crisis, when the rich are getting even richer, when large corporate groups are inundating their shareholders with dividend payments, Europe will be sending a shocking message to the victims of the crisis. Those who are hungry do not care about stupid quarrels. Parliament has a duty to restore Europe's political honour by somehow reversing this scandalous decision.
(ES) Madam President, the reality: 30 million people are malnourished and 79 million people live in poverty; the tragedy: a court decision; the shame: that we allow this.
The European Parliament must make its unanimous and powerful voice heard. This is an opportunity to demonstrate our commitment to the weakest people. We must make a distinction between selfish rhetoric and real solidarity. We, Madam President, must create the momentum so that the Council allows us to do away with the blocking minority. We are wholeheartedly calling for the solidarity - agreed to yesterday in this House - of the President-in-Office of the Council, of the Polish Presidency.
Ladies and gentlemen, Parliament cannot forsake millions of people, the poorest of the poor, who suffer the most acute effects of the crisis. We are talking about a budget going from EUR 500 million to EUR 113 million, which is a decrease of 63%.
Madam President, ladies and gentlemen, within an hour, Parliament must clearly declare that, regardless of the outcome of the court decision, the essence of the EU, which is solidarity, is present here, in this House, the house of the people and of the European peoples.
(ES) Madam President, Commissioner, the ruling by the Court of Justice of the European Union has dealt a severe blow to the European scheme for food distribution to the most deprived persons in the Union.
This ruling reduces the money to be used for purchasing the food to be distributed next year by social organisations from EUR 500 million to just EUR 113 million.
Solidarity with the most needy people and combating social exclusion are the foundations of the Union and the Europe 2020 strategy.Therefore, at a time of economic crisis like now and taking into account our own commitments, this scheme becomes even more essential.
We must not forget about the more than 18 million people without resources who directly benefit from this scheme, and therefore we must not allow this ruling to put an end to European aid.
Therefore, I ask both the Commission and the Council to examine all the possibilities to enable this scheme to continue, to seek other sources of supply or to replace the scheme with one that enables us to continue to meet the needs of these people. Furthermore, I ask you to do so urgently, as this ruling has come at the worst possible time, because we are facing a worrying situation given the importance this scheme has in the lives of an increasing number of people who do not have the resources to purchase food.
I call on you to urgently look for a temporary solution while working on a permanent one, meaning a new scheme that can continue to help those most in need.
(FR) Madam President, Commissioner, we have all gathered this morning to express our anger. There may be legal reasons for the decision that has been taken, but it makes no political sense. Indeed, it is politically indefensible, in the current crisis and under the current conditions, to reduce the food aid budget as you are proposing to do - aid that goes to our most deprived citizens. You cannot leave it there. You cannot. All the political groups in Parliament are calling on you to make the right decisions. We are not talking about EUR 500 million as opposed to EUR 100 million. We are talking about at least maintaining existing levels of food aid. Demand is growing in every country.
Let me say a few words on the subject of agriculture. Once again, my comments are directed at the Commission. The question of agricultural stocks is not the same as it was 10, 15 or 20 years ago, when intervention stocks left us with huge surpluses. In the current European situation, we need a policy on food security stocks, both for Europe and for the rest of the world. I say this in the light of starvation levels around the world and the current situation in Europe. These are two very clear signals. You must reinstate a decent budget that will allow us to address this problem. In terms of agricultural policy, the Commission now needs to put forward clear proposals that will allow the creation of what we are calling food security stocks.
The reality is that access to food is a major problem at the dawn of the 21st century, both in Europe and in the rest of the world. This morning, this House is sending you a very clear message. I hope that you are up to this massive challenge.
(IT) Madam President, ladies and gentlemen, hidden behind the widespread prosperity of our continent is an often invisible Europe that we refer to in numerical, statistical and sociological terms and not as real people. These people are often women and children or the elderly - the most vulnerable population groups in other words.
However, Europe will have no credibility in the eyes of the public unless it learns to be consistent, and we want to be consistent, in this Parliament and at this stage in Europe's existence. Therefore, if we say that the Union is based upon values and human rights, I do not think we can suspend or cut so drastically a programme for people who suffer from food poverty - in other words, for those who lack the right to food or the right to access food and hence lack fundamental rights - on account of an unresolved legal issue. We are talking about an agricultural fund, a social fund - and if it is a social fund, Commissioner, it should not impinge on other social programmes, but be a new ad hoc fund with appropriate resources.
We say that we want to guarantee food security for Europeans, but the most important right with regard to food security is the right to food itself, followed by the right to healthy food. We need, therefore, to be consistent. With that in mind, we must find a legal solution that provides continuity and that, with the help of non-governmental organisations in the voluntary sector, guarantees the most fundamental human right: the right to food.
(RO) Madam President, the scheme for the most deprived persons is one of the European programmes best known and appreciated by European Union citizens as it supports the provision of food to particularly vulnerable individuals or families who are experiencing hardship. There are 43 million people across the European Union who cannot afford to eat a full meal once every two days, and this number has grown as a result of the economic and financial crisis. In 2009, 18 million citizens in 19 Member States benefited from receiving 440 000 tonnes of food. We support the continuation of the scheme and a return to the annual budget of EUR 500 million. I think that we urgently need to find sources for funding the scheme in 2011-2013 and, subsequently, to devise a sustainable solution, including in legal terms, for the 2014-2020 period. The UN report on the food crisis compels us to take immediate, responsible action.
(EL) Madam President, Commissioner, poverty is a political, economic and social problem that needs far more than superficial relief for human suffering. That is why we consider that there are two particularly important points in the problem at issue.
Firstly, that the current economic crisis in numerous Member States of the European Union will exacerbate living conditions, especially for a young, very large section of the population and that this needs to be addressed in a viable and cohesive manner.
Secondly, a bureaucratic monetary approach cannot overcome the essence, both political and humanistic, of such an issue, especially in the current environment.
I should like to point out, in light of the hypocrisy with which we have become accustomed to address issues as a whole, that, according to our habits, it would appear that each and every inhabitant of EU27 can still throw away 179 kilograms of food, which of course may be edible for those who can barely scrape by.
(FI) Madam President, the decision in spring by the Court of Justice of the European Union prohibits intervention stocks as being contrary to the Regulation on the organisation of agricultural markets. The Court's decision takes the view that volumes of products distributed under the Food Aid Programme must be adapted to volumes of intervention stocks.
In many countries, EU food aid is distributed via communities and aid agencies, which is to say, on a voluntary basis. The dramatic reduction in the product range under the Food Aid Programme may endanger the entire food distribution scheme. The voluntary networks will break up, and food aid donated from elsewhere, shops, for example, might not be distributed.
The decision by the Court of Justice is grotesque, when one considers that last year was the European Year for Combating Poverty and Social Exclusion, and this year is the European Year of Volunteering. Are these European Years just for speeches in honour of special occasions? What does the Commission intend to do to put this right?
(FR) Madam President, Commissioner, ladies and gentlemen, the attitude of the European Commission is deplorable in that it has not appealed against the Court of Justice ruling and has effectively endorsed swingeing cuts to the budget for our most deprived citizens amounting to nearly EUR 400 million. However, I was delighted to hear what Mr Barroso had to say when he addressed Parliament on Tuesday, which was along the same lines as the motion for a resolution that has just been tabled by Parliament.
In the debate on the multiannual financial framework, Mr Barroso reminded us just how much the most deprived European citizens need our help in order to survive. He therefore called for the food distribution scheme for the most deprived to be renewed for the 2014-2020 period, but also promised to urge the Council to finally take a position on the draft regulation that was first tabled in 2008 and, as a matter of urgency, to continue the scheme in 2012.
Let me, then, pick up on those proposals and ask the Council - although it will not be able to reply today - why it can give no justification for keeping this dossier on the back burner for three years. The ball is now clearly in the Council's court: the Council needs to find a solution for 2012.
(FI) Madam President, poverty, regrettably, is a problem in Europe. In Finland too, there are food queues, and those you are most likely to find queuing are unemployed women over 50 with families.
The EU has created safety nets for the financial markets, but it has not done the same for the poor and vulnerable. It is disgraceful that there are still food queues in Europe and that we have to distribute food.
I would hope that the Commission will devise and draw up a sustainable programme to eradicate poverty like this, so that people do not have to queue for food. As long as there is no such programme, however, I think that we will need to continue with this scheme.
(ES) Madam President, I have received in recent days, as I am sure many of you have, several messages of distress from many banks. However, these are not the sort of banks which speculate and invest in wars. Rather, they are banks that help people to survive. It would be absurd - and indeed it already is - if the EU were able to save certain banks which do engage in these sorts of speculation and investment activities, and yet we were unable to assist banks that are specifically designed to help the 13 million people living on a day-to-day basis. As parliamentarians, we cannot allow this, and I hope that today's vote, as well as the Polish Presidency, will resolve the food scheme problem so that the debate we are having today becomes nothing more than an anecdote.
It would be - I repeat - absurd to save the banks and financiers on the one hand, and to be prevented from resolving the basic aid problem on the other.
(IT) Madam President, ladies and gentlemen, I believe that Parliament should send a strong message today to the Commission and the Council, a European message and a message drawing attention to the most vulnerable members of society.
I do not believe that this Parliament, which was democratically elected by the European people, should be seen to be insensitive to this problem, which is not really a problem but more of a legal issue. We need a new legal basis so that this project for helping the poor can continue in this financial programming period and in the next one.
Today, therefore, I call on all my fellow Members from all the political groups to cast a united and consistent vote in favour of this motion so that we can send a strong message to the Council encouraging those who are currently blocking the new legal basis to reconsider their position. We need a new legal basis, and Parliament is determined to obtain it.
(FR) Madam President, Commissioner, there has been a wave of condemnation in response to the growing injustice that we have seen in recent weeks and months. Not only are European men and women concerned by the unfair and, it seems, unnecessarily technocratic decision to cut this aid from EUR 500 million to EUR 100 million in 2012. They are also telling us that this is a political decision driven by a handful of heads of government within the European Union, notably the German Chancellor, Mrs Merkel, and the UK Prime Minister, Mr Cameron.
We are, of course, asking them to reverse their political position on this subject. We are also asking you, Commissioner, to ensure that the European Commission monitors the balance of power and to make a commitment before Parliament to reinstate the EUR 500 million for the scheme for 2012.
(FR) Madam President, ladies and gentlemen, in 1986, a great French actor, the founder of the Restos du coeur soup kitchens, said: 'It is high time that we showed some solidarity.' Twenty-five years on, what have we achieved? Poverty and inequalities are on the rise.
It is high time that you faced up to your responsibilities. In particular, you need to prod into action all those Member States that are failing to help our poorest citizens. It is also high time that we eradicated poverty. How long are we going to wait before adopting a real framework directive on minimum pay that will allow everyone to live in dignity, but above all, will give them enough to eat and guarantee all of their fundamental rights? At a time when we are discussing a European platform against poverty and when we are being told that 43 million Europeans are at risk, you decide to cut the budget. That is a scandalous decision. Let me repeat that: it is scandalous. It is high time that ...
(The President cut off the speaker)
(FR) Madam President, I would like to speak on behalf of the thousands of citizens who qualify as most deprived, European citizens who live more than 10 000 kilometres away. I want to talk about the inhabitants of the outermost regions of the European Union, who are despairing at the prospect of losing their only means of survival when the scheme's funding is cut by EUR 400 million.
So, like the other Members who have spoken, I am urging the Commission not to cut the appropriations. The Commission will then need to come up with the right procedures for making this food distribution scheme for our most deprived citizens both permanent and consistent with the regulation.
In any event, we are calling for the EUR 400 million to be reinstated in the 2012 budget.
(Applause)
(SK) Madam President, we all strive and frankly wish for living conditions and living standards for our citizens that will not leave them dependent on humanitarian aid for people in need.
Even so, experience shows that the scheme for food distribution to the most deprived persons in the Union still has a relevant role to play. Unfortunately, the fact of the matter is that nearly 13 million people in the Union rely on this scheme. This hardly shows our work in a good light. I agree with those fellow Members who say that the food distribution scheme should not become entrenched in EU policy and that we should instead be aiming to integrate the socially excluded into mainstream employment schemes and social protection systems.
In the current situation, however, it would probably be imprudent to scale down the scheme for food distribution to the most deprived persons in the Union without introducing an adequate replacement. It therefore follows that we need to come up with an alternative funding programme as a transitional solution for the 2012-2013 financial period.
(IT) Madam President, Commissioner, ladies and gentlemen, if there is one thing that we could do to make people hate Europe, then I have to say it is this.
Obviously we risk contradicting ourselves even though we are acting on the orders of a Court. I have to say, however, that we must not just remedy and hence refinance this budget chapter; we must also have the foresight to understand how to proceed. The agricultural sector is a wholly European sector, from the financing of the budget right up to distribution. The social sector is not. In many countries people struggle to understand what the Ministry of Social Affairs is and what powers it has.
To organise a dialogue on food banks with the social sector at the level of national ministries will be complicated and costly. Therefore, instead of throwing money at it straight away, we should also try to identify the most suitable instrument, or else we will cause further difficulties for everyone.
(PL) Madam President, Commissioner, ladies and gentlemen, a very difficult decision awaits us. Firstly, we have established an excellent aid chain. It starts with the European Commission transferring money, and then non-governmental organisations supply basic products to the most deprived persons. These basic products include porridge, rice, flour, and sometimes tinned foods, milk and butter. I do not understand how we can now deprive many people in difficult situations of this basic assistance. I have met these people on many occasions, and they were enormously grateful. Not only on my own behalf, but also on behalf of the Federation of Polish Food Banks and the people who benefit from this aid, I am calling on the Commission today to retract this ill-advised and harmful decision. There is still time to do so. We spend many billions on the common agricultural policy. It is not worth depriving ourselves of such an excellent programme.
(RO) Madam President, although we have in Europe the highest standards of living in the world, there are millions of people who are unable to provide the necessary food for themselves. Reducing the total funds available for the scheme for food distribution to the most deprived persons in the European Union will deprive many people of a basic right - the right to food. The judgment of the Court of Justice of the European Union must be backed up by finding solutions for continuing the scheme on a permanent basis in the medium and long term, which will be appropriate to the legal situation. The common agricultural policy is a social policy where not only farmers must be represented, but also all European citizens as taxpayers. This is why support for people in need is a responsibility which must demonstrate unity in diversity at EU level.
Member of the Commission. - Madam President, I very much appreciate this lively discussion. The message of all the speakers to the Commission is very clear. The Commission has to keep it in mind and I hope also the other institutions will do the same. All European institutions will have to make joint efforts.
I share your concerns about these people, the most deprived people, and I can also accept what we have said: that a European idea is not only about principles and values; it also has to do with implementation and results. So after 2010, the Year of Poverty, we have to face the situation, and we cannot be happy about the results on our continent. We have to fight poverty in a real and very inclusive way.
So let me be clear about the future, the Commission now has to assess the situation following the decision of the Court. We have to assess the situation, not in a legalistic way, and we have to respect the European institutions.
Let me remind you of the decision of the Court: the Court ruled that the volume covered by the plan had to be adapted to the volume of existing stocks. I would also like mention that the wording of the judgment and its grounds left very little room for any change to this position. That is why the Commission did not appeal. This is the reason.
So what can we do now? We have two problems to face: how to find a permanent solution and an interim solution, as you have very clearly pointed out. What I can say on the interim solution is that the Commission proposal for 2010, if adopted, can provide the sum of up to EUR 500 million for 2013. We have to work on the basis of your proposals and we are trying to take on board your suggestions about the next two years.
With regard to the long-term solution, we have decided to fund this programme through social funding. I can understand your concerns. We all have to work together in order to have this funding. But this should not be to the detriment of other purposes; this is also important.
I would like to inform you that the Commission has proposed EUR 2.8 billion for the social programme for the years 2014 to 2020. We really need to implement our 2020 strategy, which includes the goal of poverty reduction. So this is the situation and we are going to do our best and keep in mind all of your suggestions.
Let me close with a small reference to my portfolio, I am the Commissioner for Fisheries. In the framework of the reform for the fisheries policy - which I will propose to the Commission next week - we also will create a facility for fish food. We are going to stop discarding, and distribute the fish and the food that would have been discarded in these programmes. So we can all work together to do our best.
To wind up the debate, four motions for resolutions have been tabled under Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place today at 12:00.
Written statements (Rule 149)
It is clear from the figures of the European Programme for the most Deprived People that the programme is extremely important for the 43 million people in the EU at risk of food poverty. The programme provides food assistance in 19 Member States to 13 million people living in poverty, and there are 240 banks and charities involved.
Given that one of the objectives of the EU 2020 strategy is the reduction of poverty in the EU, there must be strong support for this scheme, especially since the economic crisis is increasing the pressure already being felt by the most vulnerable in the EU. European farmers produce high quality food, and in my opinion it is of significant advantage to the EU that the common agricultural policy (CAP) is able to make wholesome food available to those in the EU who are experiencing social and economic difficulties.
While many people question this social role of the CAP and the EU, I believe that the EU has an obligation to develop all aspects of policies such as the CAP in order to help those who do not have many advantages.
In the context of the period of crisis that we are currently going through, it is unacceptable that, due to a technical matter, it is not possible to continue to meet the needs of the most vulnerable people through food aid programmes. Taking into account the judgment of the European Court of Justice, I appeal to the Commission and the Council to find a legal solution which allows the continuation of these food aid programmes, at least to the same extent as in the past and as soon as possible.
Let me remind you that we are discussing a subject of vital human and symbolic interest. Solidarity between European citizens is one of the fundamental values that unite all of us here. We also have a duty to protect that solidarity.
In 1986, we chose to come to the aid of those in extreme poverty. Morally speaking, Europe today has no right to deprive our least well-off citizens of food aid because of legal concerns and some partners' lack of commitment. If this crisis is not resolved, it will have catastrophic repercussions for European charity work.
We urgently need to bury our differences now and quickly come up with a solution that will take us up to 2014. We also need to consider the future of this programme in the next budgetary period. This topical issue should also prompt us to ask more far-reaching questions about which model would be best for Europe in terms of guaranteeing security of agricultural production and food supply. As I see it, this is the message that Parliament needs to send to the States and to the European people.